Per Curiam.
The above case appears upon our list of causes for the Movember term as an appeal from chancery. On the call of the list at the opening of the term it was announced that, by agreement, the case would be submitted on briefs. In accordance with -this agreement we have received what purports to be the state of the case and a brief from counsel of the appellants. From an examination of that brief it would seem as if the alleged appeal was taken from a decree of the chancellor; but we find in the state of the case no signed decree, nor any notice of appeal or petition of appeal. Consequently there is nothing before us for our consideration or determination.
The appeal, therefore (assuming that an appeal was taken), will be dismissed, with costs to the respondent.